 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CAROLS C. HOUSH,                                   No. 2:18-cv-2723 WBS CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    RONALD RACKLEY, et al.,
15                       Defendants.
16

17           Plaintiff has filed what the court construes as a request for an extension of time to file an

18   amended complaint. Good cause appearing, IT IS HEREBY ORDERED that:

19           1. The court’s April 10, 2019 findings and recommendations are vacated;

20           2. Plaintiff’s request for an extension of time (ECF No. 13) is granted; and

21           3. Plaintiff is granted 30 days within which to file an amended complaint. Failure to file

22   an amended complaint within 30 days will result in a recommendation that this action be

23   dismissed without prejudice.

24   Dated: April 30, 2019
                                                       _____________________________________
25
                                                       CAROLYN K. DELANEY
26                                                     UNITED STATES MAGISTRATE JUDGE

27   1
     hous2723.ext
28
